 

Exhibit 10.1

 



XPRESSPA GROUP, INC.

 

INDEMNITY AGREEMENT

 

This Indemnity Agreement (the “Agreement”) is made as of December 26, 2018 by
and between XpresSpa Group Inc., a Delaware corporation (the “Company”), and
Richard Abbe (“Indemnitee”). This Agreement supersedes and replaces any and all
previous agreements between the Company and Indemnitee covering the subject
matter of this Agreement.

 

RECITALS

 

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or officers or in other capacities
unless they are provided with adequate protection through indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation.

 

WHEREAS, the Company’s amended and restated certificate of incorporation and
amended and restated bylaws (collectively, the “Organizational Documents”)
require indemnification of the officers and directors of the Company, and
Indemnitee may also be entitled to indemnification pursuant to applicable
provisions of the Delaware General Corporation Law (“DGCL”). The Organizational
Documents and the DGCL expressly provide that the indemnification provisions set
forth therein are not exclusive, and thereby contemplate that contracts may be
entered into between the Company and members of the board of directors (the
“Board”), officers and other persons with respect to indemnification.

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will be
free from undue concern that they will not be so indemnified.

 

WHEREAS, this Agreement is a supplement to and in furtherance of the
Organizational Documents and any resolutions adopted pursuant thereto, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.

 

WHEREAS, the Indemnitee may be party to a previous indemnification agreement or
agreements with the Company (each, a “Prior Agreement”).

 

WHEREAS, the parties desire to supersede and replace each Prior Agreement, if
any, in its entirety and hereby agree that this Agreement shall govern the
rights of Indemnitee with respect to the subject matter of this Agreement
henceforth.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1.                   Services to the Company. Indemnitee will serve or continue
to serve as an officer, director or key employee of the Company for so long as
Indemnitee is duly elected or appointed or until Indemnitee tenders his
resignation or is terminated.

 

2.                   Definitions. As used in this Agreement:

 

(a)                “Corporate Status” describes the status of a person who is or
was a director, officer, trustee, general partner, managing member, fiduciary,
employee or agent of the Company or of any other Enterprise (as defined below)
which such person is or was serving at the request of the Company.

 



 

 

 

(b)                “Disinterested Director” shall mean a director of the Company
who is not and was not a party to the Proceeding (as defined below) in respect
of which indemnification is sought by Indemnitee.

 

(c)                “Enterprise” shall mean the Company and any other
corporation, constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which the Company (or any
of its wholly owned subsidiaries) is a party, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, trustee, general partner, managing member, fiduciary, employee or
agent.

 

(d)                “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

 

(e)                “Expenses” shall mean all reasonable costs, expenses, fees
and charges, including, without limitation, attorneys’ fees and costs,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, and all other
disbursements or expenses in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding (as defined below). Expenses also shall
include Expenses incurred in connection with any appeal resulting from any
Proceeding (as defined below), including, without limitation, the premium,
security for, and other costs relating to any cost bond, supersede as bond, or
other appeal bond or its equivalent.

 

(f)                 “Indemnity Obligations” shall mean all obligations of the
Company to Indemnitee under this Agreement, including the Company’s obligations
to provide indemnification to Indemnitee and advance Expenses to Indemnitee
under this Agreement.

 

(g)                “Independent Counsel” shall mean a law firm or a member of a
law firm that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent (i) the Company
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning other indemnitees under similar indemnification
agreements); or (ii) any other party to the Proceeding (as defined below) giving
rise to a claim for indemnification hereunder.

 

(h)                “Liabilities” means all claims, liabilities, damages, losses,
judgments, orders, fines, penalties and other amounts payable in connection
with, arising out of, or in respect of or relating to any Proceeding, including,
without limitation, amounts paid in settlement in any Proceeding and all costs
and expenses in complying with any judgment, order or decree issued or entered
in connection with any Proceeding or any settlement agreement, stipulation or
consent decree entered into or issued in settlement of any Proceeding.

 

(i)                 References to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on such persons, including duties relating to an employee
benefit plan, its participants or beneficiaries; and references to “not opposed
to the best interest of the corporation” describes the actions of a person who
acts in good faith and in a manner he or she reasonably believes to be in the
best interests of the participants and beneficiaries of an employee benefit
plan.

 

(j)                 The term “Person” shall have the meaning as set forth in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the date hereof;
provided, however, that “Person” shall exclude: (i) the Company; (ii) any
Subsidiaries (as defined below) of the Company; (iii) any employee benefit plan
of the Company or of a Subsidiary (as defined below) of the Company or of any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company;
and (iv) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or of a Subsidiary (as defined below) of the Company
or of a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.

 



 2 

 

 

(k)                The term “Proceeding” shall include any threatened, pending
or completed action, claim, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other
threatened, pending or completed proceeding, whether brought in the right of the
Company or otherwise and whether of a civil (including intentional or
unintentional tort claims), criminal, administrative, investigative, formal or
informal nature, including any appeal therefrom, in each case, in which
Indemnitee was, is or will be, or is threatened to be, involved as a party,
witness or otherwise by reason of the fact that Indemnitee is or was a director
or officer of the Company, by reason of any action (or failure to act) taken by
him or of any action (or failure to act) on his part while acting as a director
or officer of the Company, or by reason of the fact that he is or was serving at
the request of the Company as a director, officer, trustee, general partner,
managing member, fiduciary, employee or agent of any other Enterprise, in each
case whether or not serving in such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement of
Expenses can be provided under this Agreement. If the Indemnitee believes in
good faith that a given situation may lead to or culminate in the institution of
a Proceeding, such situation shall be considered a Proceeding under this
paragraph.

 

(l)                 The term “Subsidiary,” with respect to any Person, shall
mean any corporation or other entity of which a majority of the voting power of
the voting equity securities or equity interest is owned, directly or
indirectly, by that Person.

 

3.                   Indemnity in Third-Party Proceedings. The Company shall
indemnify and hold harmless Indemnitee, to the fullest extent permitted by
applicable law, in accordance with the provisions of this Section 3 if
Indemnitee was or is a party to or a participant (as a witness or otherwise) in
any Proceeding, other than a Proceeding by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 3, Indemnitee shall be
indemnified against all Liabilities and Expenses incurred by Indemnitee or on
his behalf in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interest of the Company and, in the
case of a criminal Proceeding, had no reasonable cause to believe that his
conduct was unlawful. The parties hereto intend that this Agreement shall
provide to the fullest extent permitted by law for indemnification in excess of
that expressly permitted by statute, including, without limitation, any
indemnification provided by the Organizational Documents, vote of its
stockholders or Disinterested Directors or applicable law.

 

4.                   Indemnity in Proceedings by or in the Right of the Company.
The Company shall indemnify and hold harmless Indemnitee, to the fullest extent
permitted by applicable law, in accordance with the provisions of this Section 4
if Indemnitee was or is a party to or a participant (as a witness or otherwise)
in any Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 4, Indemnitee shall be indemnified against all
Liabilities and Expenses incurred in connection with the Proceeding, if
Indemnitee acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Company. No indemnification for
Liabilities and Expenses shall be made under this Section 4 in respect of any
claim, issue or matter as to which Indemnitee shall have been finally adjudged
by a court to be liable to the Company, unless and only to the extent that any
court in which the Proceeding was brought or any court of competent jurisdiction
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification.

 



 3 

 

 

5.                   Indemnification for Expenses of a Party Who is Wholly or
Partly Successful. Notwithstanding any other provisions of this Agreement, and
without limiting the rights of Indemnitee under any other provision hereof, to
the fullest extent permitted by applicable law, to the extent that Indemnitee is
a party to (or a participant in) and is successful, on the merits or otherwise,
in any Proceeding or in defense of any claim, issue or matter therein, in whole
or in part, the Company shall indemnify and hold harmless Indemnitee against all
Expenses incurred by him in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify and hold harmless Indemnitee against all Liabilities
and Expenses incurred by him or on his behalf in connection with each
successfully resolved claim, issue or matter. For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by settlement, entry of a plea of nolo contendere or by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

6.                   Indemnification For Expenses of a Witness. Notwithstanding
any other provision of this Agreement, to the fullest extent permitted by
applicable law and to the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a witness or otherwise asked to participate in any Proceeding
to which Indemnitee is not a party, he shall be indemnified against all
Liabilities and Expenses suffered or incurred by him or on his behalf in
connection therewith.

 

7.                   Partial Indemnification. If Indemnitee is entitled under
any provision of this Agreement to indemnification by the Company for some or a
portion of Liabilities and Expenses, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled.

 

8.                   Additional Indemnification.

 

(a)                Notwithstanding any limitation in Sections 3, 4, or 5, the
Company hereby covenants and agrees to indemnify and hold harmless Indemnitee to
the fullest extent permitted by applicable law if Indemnitee is a party to or
threatened to be made a party to any Proceeding (including a Proceeding by or in
the right of the Company to procure a judgment in its favor) against all
liabilities, obligations to pay a judgment, settlement, penalty, fine (including
an excise tax assessed with respect to any employee benefit plan), and
Liabilities and Expenses incurred by Indemnitee in connection with the
Proceeding. In furtherance and not in limitation of the foregoing, the Company
shall indemnify and hold harmless Indemnitee (i) to the fullest extent permitted
by the provision of the DGCL that authorizes or contemplates additional
indemnification by agreement, or the corresponding provision of any amendment to
or replacement of the DGCL, and (ii) to the fullest extent authorized or
permitted by any amendments to or replacements of the DGCL adopted after the
date of this Agreement that increase the extent to which a limited liability
company, corporation or other business enterprise may indemnify its officers and
directors.

 

(b)                Notwithstanding any other provision of this Agreement, and to
the fullest extent permitted by applicable law, Indemnitee shall be indemnified
for any Expenses associated with Indemnitee’s contemplated or actual departure
from the Board of Directors of XpresSpa Group, Inc., including but not limited
to, Indemnitee’s legal fees in connection with Indemnitee’s contemplated or
actual departure from the Board.

 



(c)                Notwithstanding any other provision of this Agreement and
notwithstanding any concurrent or ongoing representation of Indemnitee by the
Company’s legal counsel, Indemnitee shall be indemnified for any Expenses and
legal fees incurred by Indemnitee in connection with the litigation or appeal of
the case captioned Moreton Binn and Marisol F, LLC v. Bernstein et al., Civil
Action No. 1:17-cv-08594-LLS (the “Binn Litigation”), including but not limited
to any Expenses and legal fees incurred by separate or concurrent counsel
retained by Indemnitee in the Binn Litigation. The Company acknowledges
Indemnitee’s right to engage separate or concurrent counsel with respect to the
Binn Litigation.

 

9.                   Exclusions. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee, except as
otherwise provided in Section 14(e) hereof, in connection with any Proceeding
(or any part of any Proceeding) initiated by Indemnitee, including any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company or its directors, officers, employees or other indemnitees, unless the
Board authorized the Proceeding (or any part of any Proceeding) prior to its
initiation.

 



 4 

 

 

10.               Advances of Expenses; Defense of Claim.

 

(a)                Notwithstanding any provision of this Agreement to the
contrary, and to the fullest extent permitted by applicable law, the Company
shall advance the Expenses incurred by Indemnitee in connection with any
Proceeding within ten (10) days after the receipt by the Company of a statement
or statements requesting such advances from time to time, whether prior to or
after final disposition of any Proceeding. Advances shall be unsecured and
interest free. Advances shall be made without regard to Indemnitee’s ability to
repay the Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all Expenses incurred pursuing a Proceeding to enforce this
right of advancement. The Indemnitee shall qualify for advances upon the
execution and delivery to the Company of this Agreement, which shall constitute
an undertaking providing that the Indemnitee undertakes to the fullest extent
permitted by law to repay the advance (without interest) if and to the extent
that it is ultimately determined by a court of competent jurisdiction in a final
judgment, not subject to appeal, or, if no such determination is made by a court
of competent jurisdiction, then by the Board, that Indemnitee is not entitled to
be indemnified by the Company. No other form of undertaking shall be required
other than the execution of this Agreement. This Section 10(a) shall not apply
to any claim made by Indemnitee for which indemnity is excluded pursuant to
Section 9.

 

(b)                The Company will be entitled to participate in the Proceeding
at its own expense.

 

11.               Procedure for Notification and Defense of Proceeding.

 

(a)                Indemnitee shall notify the Company in writing of any
Proceeding with respect to which Indemnitee intends to seek indemnification or
advancement of Expenses hereunder as soon as reasonably practicable following
the receipt by Indemnitee of written notice thereof. The written notification to
the Company shall include a description of the nature of the Proceeding and the
facts underlying the Proceeding. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification following the final disposition of
such action, suit or proceeding. Any delay or failure by Indemnitee to notify
the Company hereunder will not relieve the Company from any liability which it
may have to Indemnitee hereunder or otherwise than under this Agreement, and any
delay or failure in so notifying the Company shall not constitute a waiver by
Indemnitee of any rights under this Agreement. The Secretary of the Company
shall, promptly upon receipt of such a request for indemnification, advise the
Board in writing that Indemnitee has requested indemnification.

                

(b)                Subject to Section 8(c), in the event Indemnitee is entitled
to indemnifications and/or advancement of Expenses with respect to any
Proceeding, Indemnitee may, at Indemnitee’s option, (i) retain counsel selected
by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld, conditioned or delayed) to defend Indemnitee in such
Proceeding, at the sole expense of the Company, or (ii) have the Company assume
the defense of Indemnitee in such Proceeding, in which case the Company shall
assume the defense of such Proceeding with counsel selected by the Company and
approved by Indemnitee (which approval shall not be unreasonably withheld,
conditioned or delayed) within ten (10) days of the Company’s receipt of written
notice of Indemnitee’s election to cause the Company to do so. If the Company is
required to assume the defense of any such Proceeding, it shall engage legal
counsel for such defense, and the Company shall be solely responsible for all
fees and Expenses of such legal counsel and otherwise of such defense. Such
legal counsel may represent both Indemnitee and the Company (and/or any other
party or parties entitled to be indemnified by the Company with respect to such
matter) unless, in the reasonable opinion of legal counsel to Indemnitee, there
is a conflict of interest between Indemnitee and the Company (or any other such
party or parties) or there are legal defenses available to Indemnitee that are
not available to the Company (or any such other party or parties).
Notwithstanding either party’s assumption of responsibility for defense of a
Proceeding, each party shall have the right to engage separate counsel at its
own expense. The party having responsibility for defense of a Proceeding shall
provide the other party and its counsel with all copies of pleadings and
material correspondence relating to the proceeding. Indemnitee and the Company
shall reasonably cooperate in the defense of any Proceeding with respect to
which indemnification is sought hereunder, regardless of whether the Company or
Indemnitee assumes the defense thereof. Indemnitee may not settle or compromise
any Proceeding without the prior written consent of the Company, which consent
shall not be unreasonably withheld, conditioned or delayed. The Company may not
settle or compromise any proceeding without the prior written consent of
Indemnitee, which consent shall not be unreasonably withheld, conditioned or
delayed. For the avoidance of doubt and notwithstanding any concurrent or
ongoing representation of Indemnitee by the Company’s legal counsel, Indemnitee
shall be indemnified for any Expenses and legal fees incurred by Indemnitee in
connection with the litigation or appeal of the case captioned Moreton Binn and
Marisol F, LLC v. Bernstein et al., Civil Action No. 1:17-cv-08594-LLS (the
“Binn Litigation”), including but not limited to any Expenses and legal fees
incurred by separate or concurrent counsel retained by Indemnitee in the Binn
Litigation. The Company acknowledges Indemnitee’s right to engage separate or
concurrent counsel with respect to the Binn Litigation.

 



 5 

 

 

12.               Procedure Upon Application for Indemnification.

 

(a)                A determination, if required by applicable law, with respect
to Indemnitee’s entitlement to indemnification shall be made in the specific
case by one of the following methods, which shall be at the election of
Indemnitee: (i) by a majority vote of a quorum of the Disinterested Directors;
or (ii) by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee. The Company promptly will advise
Indemnitee in writing with respect to any determination that Indemnitee is or is
not entitled to indemnification, including a description of any reason or basis
for which indemnification has been denied. If it is so determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within ten (10) days after such determination. Indemnitee shall reasonably
cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any Expenses (including attorneys’ fees and disbursements)
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee's entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom. The Company
will not deny any written request for indemnification hereunder made in good
faith by Indemnitee unless a determination as to Indemnitee’s entitlement to
such indemnification described in this Section 12(a) has been made. The Company
agrees to pay the reasonable fees and expenses of the Independent Counsel
referred to above and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

 

(b)                In the event the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 12(a)
hereof, (i) the Independent Counsel shall be selected by the Company within ten
(10) days of the Submission Date (as defined below) (the cost of each such
counsel to be paid by the Company), (ii) the Company shall give written notice
to Indemnitee advising him of the identity of the Independent Counsel so
selected and (iii) Indemnitee may, within ten (10) days after such written
notice of selection shall have been given, deliver to the Company Indemnitee’s
written objection to such selection. Absent a timely objection, the person so
selected shall act as Independent Counsel. If a written objection is so made by
Indemnitee, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn. If no Independent Counsel
shall have been selected and not objected to before thirty (30) days after the
submission by Indemnitee of a written request for indemnification pursuant to
Section 12(a) hereof (the “Submission Date”), each of the Company and Indemnitee
shall select a law firm or member of a law firm meeting the qualifications to
serve as Independent Counsel, and such law firms or members of law firms shall
select the Independent Counsel. Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 14(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 



 6 

 

 

13.               Presumptions and Effect of Certain Proceedings.

 

(a)                In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall, to the fullest extent not prohibited by law, presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 12(a) of this
Agreement, and the Company shall, to the fullest extent not prohibited by law,
have the burden of proof to overcome that presumption in connection with the
making by any person, persons or entity of any determination contrary to that
presumption. Neither the failure of the Company (including by its directors or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

 

(b)                Subject to Section 14(f), if the person, persons or entity
empowered or selected under Section 12 of this Agreement to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty (60) days after receipt by the Company of the request therefor, the
requisite determination of entitlement to indemnification shall, to the fullest
extent not prohibited by law, be deemed to have been made and Indemnitee shall
be entitled to such indemnification, absent a prohibition of such
indemnification under applicable law; provided, however, that such 60-day period
may be extended for a reasonable time, not to exceed an additional thirty (30)
days, if (i) the determination is to be made by Independent Counsel and
Indemnitee objects to the Company’s selection of Independent Counsel and (ii)
the Independent Counsel ultimately selected requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto.

 

(c)                The termination of any Proceeding or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.

 

(d)                To the greatest extent permitted by applicable law,
settlement of any Proceeding without any finding of responsibility, wrongdoing
or guilt on the part of the Indemnitee with respect to claims asserted in such
Proceeding shall constitute a conclusive determination that Indemnitee is
entitled to indemnification hereunder with respect to such Proceeding.

 

(e)                For purposes of any determination of good faith, Indemnitee
shall be deemed to have acted in good faith if Indemnitee’s action is based on
the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected by the Enterprise. The provisions of this Section 13(e)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement.

 



 7 

 

 

(f)                 The knowledge and/or actions, or failure to act, of any
other director, officer, trustee, partner, managing member, fiduciary, agent or
employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.

 

14.               Remedies of Indemnitee.

 

(a)                In the event that (i) a determination is made pursuant to
Section 12 of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advancement of Expenses, to the fullest extent
permitted by applicable law, is not timely made pursuant to Section 10 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 12 of this Agreement within ten (10) days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 5 or 6 or the last sentence of
Section 12(a) of this Agreement within ten (10) days after receipt by the
Company of a written request therefor, (v) payment of indemnification pursuant
to Section 3, 4 or 8 of this Agreement is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification, or
(vi) in the event that the Company or any other person takes or threatens to
take any action to declare this Agreement void or unenforceable, or institutes
any litigation or other action or Proceeding designed to deny, or to recover
from, the Indemnitee the benefits provided or intended to be provided to the
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication by the
Delaware Chancery Court (as defined below) to such indemnification, contribution
or advancement of Expenses. Alternatively, Indemnitee, at Indemnitee’s option,
may seek an award in arbitration to be conducted by a single arbitrator pursuant
to the Commercial Arbitration Rules of the American Arbitration Association. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.

 

(b)                In the event that a determination shall have been made
pursuant to Section 12(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial or arbitration proceeding commenced pursuant to
this Section 14 shall be conducted in all respects as a de novo trial or
arbitration on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 14, Indemnitee shall be presumed to be entitled to
indemnification under this Agreement and the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be. If Indemnitee commences a judicial proceeding
pursuant to this Section 14, Indemnitee shall not be required to reimburse the
Company for any advances pursuant to Section 10 until a final determination is
made with respect to Indemnitee’s entitlement to indemnification (as to which
all rights of appeal have been exhausted or lapsed).

 

(c)                If a determination shall have been made pursuant to Section
12(a) of this Agreement that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 14, absent a prohibition of such
indemnification under applicable law.

 

(d)                The Company shall, to the fullest extent not prohibited by
law, be precluded from asserting in any judicial or arbitration proceeding
commenced pursuant to this Section 14 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement. It is the intent of the Company that the
Indemnitee not be required to incur legal fees or other Expenses associated with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the
Indemnitee hereunder.

 



 8 

 

 

(e)                The Company shall indemnify and hold harmless Indemnitee to
the fullest extent permitted by law against all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after the Company’s receipt of such
written request) advance to Indemnitee, to the fullest extent permitted by
applicable law, such Expenses which are incurred by Indemnitee in connection
with any judicial proceeding brought by Indemnitee (i) to enforce his rights
under, or to recover damages for breach of, this Agreement or any other
indemnification, advancement or contribution agreement or provision of the
Organizational Documents now or hereafter in effect; or (ii) for recovery or
advances under any insurance policy maintained by any person for the benefit of
Indemnitee, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance, contribution or insurance recovery,
as the case may be.

 

(f)                 Notwithstanding anything in this Agreement to the contrary,
no determination as to entitlement to indemnification under this Agreement shall
be required to be made prior to the final disposition of the Proceeding;
provided that, in absence of any such determination with respect to such
Proceeding, the Company shall pay Liabilities and advance Expenses with respect
to such Proceeding as if the Company had determined the Indemnitee to be
entitled to indemnification and advancement of Expenses with respect to such
Proceeding.

 

15.               Non-Exclusivity; Survival of Rights; Insurance.

 

(a)                The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Organizational Documents, any agreement, a vote of stockholders or a
resolution of the Board, or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal. To the extent that a change in applicable law, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Organizational Documents or
this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. No
right or remedy herein conferred is intended to be exclusive of any other right
or remedy, and every other right and remedy shall be cumulative and in addition
to every other right and remedy given hereunder or now or hereafter existing at
law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

(b)                To the extent that the Company maintains an insurance policy
or policies providing liability insurance for directors, officers, employees, or
agents of the Company or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other Enterprise, Indemnitee shall be covered by
such policy or policies in accordance with its or their terms to the maximum
extent of the coverage available for any such director, officer, employee or
agent under such policy or policies. If, at the time of the receipt of a notice
of a claim pursuant to the terms hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies. The Company shall be obligated to
maintain any such insurance policy or policies for so long as Indemnitee shall
be subject to any possible Proceeding by reason of his Corporate Status, whether
or not he is acting in such capacity at the time any liability or expense is
incurred.

 

(c)                The indemnification and contribution provided for in this
Agreement will remain in full force and effect regardless of any investigation
made by or on behalf of Indemnitee.

 

16.               Form 8-K and Publicity. Indemnitee hereby acknowledges and
agrees that the statements included in the form of Current Report on Form 8-K
attached hereto as Exhibit A are true and correct.

 



 9 

 

 

17.               Duration of Agreement. All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee serves as a
director or officer of the Company or as a director, officer, trustee, partner,
managing member, fiduciary, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other Enterprise
which Indemnitee serves at the request of the Company and shall continue
thereafter so long as Indemnitee shall be subject to any possible Proceeding
(including any rights of appeal thereto and any Proceeding commenced by
Indemnitee pursuant to Section 14 of this Agreement) by reason of his Corporate
Status, whether or not he is acting in any such capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement, and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.

 

18.               Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section,
paragraph or sentence of this Agreement containing any such provision held to be
invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

19.               Enforcement and Binding Effect.

 

(a)                Without limiting any of the rights of Indemnitee under the
Organizational Documents as they may be amended from time to time, this
Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof. For the avoidance of doubt, this Agreement
supersedes and replaces any Prior Agreement in its entirety and any such Prior
Agreement shall terminate and be of no further force and effect.

 

(b)                The indemnification and advancement of Expenses provided by
or granted pursuant to this Agreement shall be binding upon and be enforceable
by the parties hereto and their respective successors and assigns (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company), shall
continue as to an Indemnitee who has ceased to be a director, officer, employee
or agent of the Company or of any other Enterprise at the Company’s request, and
shall inure to the benefit of Indemnitee and his or her spouse, assigns, heirs,
devisees, executors and administrators and other legal representatives.

 

(c)                The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 

(d)                The Company and Indemnitee agree herein that a monetary
remedy for breach of this Agreement, at some later date, may be inadequate,
impracticable and difficult of proof, and further agree that such breach may
cause Indemnitee irreparable harm. Accordingly, the parties hereto agree that
Indemnitee may enforce this Agreement by seeking injunctive relief and/or
specific performance hereof, without any necessity of showing actual damage or
irreparable harm and that by seeking injunctive relief and/or specific
performance Indemnitee shall not be precluded from seeking or obtaining any
other relief to which he may be entitled. The Company and Indemnitee further
agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertaking in connection therewith. The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by a
court of competent jurisdiction, and the Company hereby waives any such
requirement of such a bond or undertaking.

 



 10 

 

 

20.               Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement
nor shall any waiver constitute a continuing waiver.

 

21.               Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (i) if delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, (ii) mailed by
certified or registered mail with postage prepaid, on the third (3rd) business
day after the date on which it is so mailed, or (iii) when sent by electronic
mail if sent during normal business hours of the recipient, and if not so
confirmed, then on the next business day:

 

(a)                If to Indemnitee, at the address indicated on the signature
page of this Agreement, or such other address as Indemnitee shall provide in
writing to the Company.

 

(b)                If to the Company, to:

 

XpresSpa Group, Inc.

780 Third Avenue, 12th Floor

New York, NY 10017

Fax: (212) 309-7549

 

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

 

22.               Contribution. To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

23.               Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 14(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Chancery
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Chancery Court for purposes of any action
or proceeding arising out of or in connection with this Agreement, (iii) waive
any objection to the laying of venue of any such action or proceeding in the
Delaware Chancery Court, and (iv) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the Delaware Chancery Court
has been brought in an improper or inconvenient forum.

 

24.               Identical Counterparts; Construction. This Agreement may be
executed in one or more counterparts (including by facsimile or electronic
transmission), each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement. For purposes of this
agreement, references to any gender include each other gender.

 

***

 

 11 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

XPRESSPA GROUP, INC.

 

 

INDEMNITEE By: /s/ Edward Jankowski /s/ Richard Abbe



 

Name:                    Edward Jankowski

Address:               XpresSpa Group, Inc.

780 Third Avenue, 12th Floor

New York, NY 10017

Tel.: (212) 309-7549

 

Name:             Richard Abbe

Address:       205 East 42nd St., 20th Fl.

New York, NY 10017

Tel.: (212) 974-3070

Fax: (347) 408-0969

 

 

 

 12 

 

 

 

Exhibit A

 

 

 

 13 



 